

Exhibit 10.1


EMPLOYMENT AGREEMENT




AGREEMENT (“Agreement”) made as of the 29th day of March, 2007 by and between
DELTA FINANCIAL CORPORATION, a Delaware corporation (the “Corporation”), and
Hugh Miller (the “Executive”).


W I T N E S S E T H:


In consideration of the representations, warranties and conditions contained
herein, the parties hereto agree as follows:


1. Position and Responsibilities.


1.1. The Executive shall serve in an executive capacity as Chief Executive
Officer and President of the Corporation. In such capacity, the Executive shall
report to and be subject to the direction of the Board of Directors of the
Corporation. The Executive shall perform such functions and undertake such
responsibilities as are customarily associated with such capacity. The Executive
shall hold such directorships and executive officerships in the Corporation and
any subsidiary to which, from time to time, he may be elected or appointed
during the term of this Agreement.


1.2. The Executive shall devote his full time and best efforts to the business
and affairs of the Corporation and to the promotion of its interests.


1.3. The principal executive offices of the Corporation shall be maintained in
Long Island, New York and the Executive shall not be required to relocate
outside of Long Island, New York without his consent.


2. Term of Employment.


2.1. The term of employment shall be five years, commencing with the date
hereof, unless sooner terminated as provided in this Agreement. The initial term
of employment and any extension thereof is herein referred to as the “Term.”


 
1

--------------------------------------------------------------------------------

 
2.2. Notwithstanding the provisions of Section 2.1 hereof and subject to the
terms of this Agreement, (a) the Corporation shall have the right, on written
notice to the Executive (setting forth with reasonable specificity, in the event
of a termination which the Corporation asserts to be for Cause, the event(s) or
circumstance(s) that constitute Cause) to terminate the Executive’s employment
with or without Cause, such termination to be effective as of the date specified
in the notice; but in no event earlier than 30 days from the date of the notice
in the event the Executive’s employment is terminated by the Corporation without
Cause and (b) the Executive shall have the right, on written notice to the
Corporation (setting forth with reasonable specificity, in the event of a
resignation which the Executive asserts to be for Good Reason, the event(s) or
circumstance(s) that constitute Good Reason), to resign with or without Good
Reason, in accordance with Sections 2.6(a) and (b) hereof.


2.3. No later than one year prior to the end of the Term (including any previous
extension of the Term under this Section 2.3), the Corporation and the Executive
shall meet to discuss the terms and conditions of an extension of the Term of
this Agreement or entering into a new employment agreement at the end of the
Term. If the Term of this Agreement shall not be extended by the Corporation
(and the Executive and the Corporation shall not have entered into a new
employment agreement) for at least one year under fair and reasonable terms,
having due regard for industry employment practices relating to executives of
corporations of the size and character of the Corporation, then, upon the
Executive’s termination of employment, the Corporation shall pay as severance
pay to the Executive an amount equal to (i) annual salary at the rate in effect
as of the Executive’s date of termination, plus (ii) the aggregate annual bonus
(including any Performance Bonus and Discretionary Bonus) paid or payable to the
Executive for the three calendar years prior to the date of termination divided
by 3 (the “Applicable Bonus”). All such payments shall be made within fifteen
days of such termination. In addition, following such termination, the
Corporation shall provide the Executive benefit coverage continuation to the
same extent and subject to the same conditions as provided in Section 2.5
hereof; provided further, that the Executive shall only be entitled to such
health and welfare benefits as long as he is in compliance with the provisions
of Section 5 below, to the extent applicable. Health benefits otherwise
receivable by the Executive pursuant to this Section 2.3 shall be reduced to the
extent comparable benefits are actually available to the Executive during such
period from a subsequent employer.


 
2

--------------------------------------------------------------------------------

 
2.4. For purposes of this Agreement, the term “Cause” shall mean any of the
following actions or failure to act by the Executive:


(a) failure to comply with any of the material terms of this Agreement, which
shall not be cured within 30 days after the Executive’s receipt of written
notice from the Board of Directors;


(b) engagement in gross misconduct injurious to the Corporation or an affiliate
of the Corporation, which shall not be cured within 30 days after the
Executive’s receipt of written notice from the Board of Directors;


(c) knowing and willful neglect or refusal to attend to the material duties
reasonably assigned to him by the Board of Directors, which shall not be cured
within 30 days after the Executive’s receipt of written notice from the Board of
Directors;


(d) intentional misappropriation of property of the Corporation or an affiliate
of the Corporation to the Executive’s own use;


(e) the commission by the Executive of an act of embezzlement;


(f) Executive’s conviction for a felony or if criminal penalties are imposed on
Executive relating to any individual income taxes due and owing by Executive; or


(g) Executive’s engaging in any activity, which would constitute a material
conflict of interest with the Corporation which shall not be cured within 30
days after the Executive’s receipt of written notice from the Board of
Directors;


If the Executive’s termination is based on any event(s) or circumstance(s) set
forth in subsections (a), (b), (c) or (g) above and such event cannot be cured
within 30 days due to the nature of the breach, the cure period shall then be
extended for a reasonable period of time; provided, however, the Executive
undertakes and continues in good faith to cure the same. In the event the
Executive’s termination is based on any event(s) or circumstance(s) set forth in
subsections (a), (b), (c), (d), (e) or (g), the Executive shall have 10 days
after the date written notice has been given to the Executive in which to
address the Board regarding any such alleged act or failure to act.


 
3

--------------------------------------------------------------------------------

 
2.5. If the Executive’s employment with the Corporation shall be terminated (a)
by the Corporation, other than for Cause or as a result of the Executive’s death
or Incapacity or (b) by the Executive for Good Reason, then (i) the Corporation
shall pay to the Executive as severance an amount equal to the product of (1)
the lesser of (A) the remaining Term (in whole years and fractions rounded to
the next highest one-twelfth) plus 1 or (B) 3, multiplied by (2) the sum of the
Executive’s annual salary at the rate in effect as of the termination plus the
Applicable Bonus, such payment to be made within fifteen days of the Executive’s
date of termination, and (ii) effective upon the date of termination, all stock
options and restricted stock held by or for the Executive beneficially (in trust
or otherwise) including, without limitation, all stock options and restricted
stock granted under 2005 Stock Plan or any similar plan, as may be established
at the Corporations’ discretion, shall vest, and in the case of stock options
shall become immediately exercisable and shall remain exercisable by the
Executive (or his estate in the event of his death) for one year following such
termination. In addition, (i) for the five year period following the Executive’s
date of termination, the Corporation shall provide the Executive (and, if
applicable, his spouse and eligible dependents) health and welfare coverage as
are generally available to other senior executives of the Corporation or its
subsidiaries on the same basis and at the same cost as such benefits are
provided to such other senior executives and (ii) after such five year period,
the Executive (and, if applicable, his spouse and eligible dependents) shall
have the option to elect to participate in health and welfare coverage as are
generally available to other senior executives of the Corporation or its
subsidiaries at the Executive’s full expense; provided, however, that the
Executive shall only be entitled to such payments and benefits as long as he is
in compliance with the provisions of Section 5 below, to the extent applicable.
Health benefits otherwise receivable pursuant to this Section 2.5 shall be
reduced to the extent comparable benefits are actually available to the
Executive during such period from a subsequent employer.


 
4

--------------------------------------------------------------------------------

 
2.6. (a) The Executive shall have the right to resign without Good Reason at any
time effective 30 days after delivery of written notice of such resignation to
the Corporation.


       (b) The Executive shall, subject to the cure periods in this Section
2.6(b), have the right within 30 days of the occurrence of a Good Reason event,
to resign for Good Reason. Such resignation must be upon at least 30 days’ prior
written notice of termination to the Corporation and be in accordance with
Section 2.2. For purposes of this Agreement, “Good Reason” shall mean any of the
following:


(i) the Corporation materially changes the Executive’s duties and
responsibilities to a level materially below those normally associated with the
position held by the Executive on the date hereof;
 
                                (ii) a reduction by the Corporation of the
Executive’s base salary as then in effect, without the Executive’s written
consent;


(iii) a relocation or an actual change in the Executive’s place of employment
outside of Long Island, New York without Executive’s prior consent;


(iv) failure of the Corporation to continue to maintain the same medical
coverage for the Executive as are made available to other senior executives of
the Corporation;


(v) any material breach by the Corporation of any provision of this Agreement;
or


(vi) any failure by the Corporation to obtain the assumption of this Agreement
by any successor entity.


Notwithstanding the above, the Corporation shall have 30 days following the
delivery of the written notice to cure such event(s) or circumstance(s);
provided, further, that if such events cannot be reasonably cured within 30 days
but the Corporation commences reasonable steps within said 30 day period to cure
such breach and diligently continues such steps thereafter, the cure period
shall be extended for an additional 30 day period.


 
5

--------------------------------------------------------------------------------

 
3. Compensation.



3.1.         (a) The Corporation shall pay or cause Delta Funding Corporation to
pay to the Executive for the services to be rendered by the Executive hereunder
a salary at the rate of $600,000 per annum. The salary shall be payable in equal
installments in accordance with the Corporation’s normal payroll practices. Such
salary will be reviewed at least annually and may be increased (but not
decreased) by the Board of Directors of the Corporation in such amount as
determined in its sole discretion.
 
(b) In addition, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) shall, at the beginning of each year, determine
whether the Executive will be eligible for a performance based bonus (the
“Performance Bonus”) for such year. The Performance Bonus shall be based on the
achievement of objective performance targets and such other factors as
determined by the Compensation Committee at the beginning of each year to which
such Performance Bonus relates in accordance with Section 162(m) of the Internal
Revenue Code (the “Code”) and shall be based on the Corporation’s actual
performance relative to its financial and operational objectives for any
particular period, and the performance of the Executive. The Performance Bonus,
if any, may be paid in cash, in shares of the Corporation’s common stock, par
value $.01 per share (the "Common Stock") or in any combination of cash and
shares of Common Stock, as determined in the discretion of the Compensation
Committee. It being understood that whether the Executive shall be eligible for
the award of any such bonus for any given year shall be in the sole discretion
of the Compensation Committee and that the amount thereof, if any, may vary
depending upon actual performance of the Corporation and the Executive.


(c) In addition to the Performance Bonus, the Corporation may pay the Executive,
at the Board of Directors’ (or Compensation Committee’s) discretion, additional
cash bonuses (the “Discretionary Bonus”). Nothing set forth in this Section
3.1(c) shall, however, obligate the Corporation to pay any Discretionary Bonus
described in this Section 3.1(c) to the Executive, it being understood that any
such bonus shall be in the sole discretion of the Board of Directors (or
Compensation Committee) and that the amount thereof, if any, may vary depending
upon actual performance of the Corporation and the Executive as determined in
the discretion of the Board.


 
6

--------------------------------------------------------------------------------

 
(d) On the date of this Agreement, the Executive shall be granted 72,500 shares
of restricted stock of Delta Financial Corporation's Common Stock, par value
$0.01 per share, pursuant to Delta Financial Corporation's 2005 Stock Incentive
Plan (the "2005 Stock Plan"). Except as otherwise provided in this Agreement,
the foregoing restricted stock shall vest 25% per year commencing on the date of
grant and each of the next three anniversaries of the date of grant and be
subject to the terms of the 2005 Stock Plan.


3.2. The Executive shall be entitled to participate in, and receive benefits
from, any insurance, medical, disability, incentive compensation (including
additional grants of non-qualified stock options or other equity awards under
any of the Corporation’s stock option and equity plans, as determined by the
Corporation) or other employee benefit plan, if any are adopted, of the
Corporation or any subsidiary which may be in effect at any time during the
course of his employment by the Corporation and which shall be generally
available to the Executive on terms no less favorable than to other senior
executives of the Corporation or its subsidiaries, unless such participation
would, in the discretion of the Compensation Committee, be duplicative of the
Executive’s bonus entitlements under Section 3.1.


3.3. The Corporation agrees to reimburse the Executive for all reasonable and
necessary business expenses incurred by him on behalf of the Corporation in the
course of his duties hereunder upon the presentation by the Executive of
appropriate vouchers therefor.


3.4. The Executive will be entitled each year of this Agreement to a paid
vacation of five weeks, no more than half of which can be carried forward to
future years.


3.5. The Corporation agrees to obtain life insurance for the Executive in an
amount of at least $2,000,000, with the Executive to have the right to name the
beneficiary(ies) thereof. Upon termination of this Agreement, the Executive
shall have the right to cause the Corporation to assign such life insurance
policy to the Executive or his designee at no cost to the Executive, except that
Executive shall pay the Corporation an amount equal to the cash surrender value
of the policy, if any, and Executive shall be responsible for any premiums due
thereon after the balance of the Term of this Agreement.


 
7

--------------------------------------------------------------------------------

 
                               3.6. Upon termination of this Agreement for any
reason, whether by the Corporation with or without Cause, by the Executive with
or without Good Reason or due to death or Incapacity of the Executive, the
Executive (or his estate) shall be entitled to any unpaid base salary earned or
accrued through the date of termination, any accrued but unused vacation
benefit, and any reimbursement for business expenses owed to the Executive by
the Corporation. In addition, in the event of the Executive’s termination by the
Corporation without Cause, by the Executive with Good Reason or due to death or
Incapacity of the Executive, the Executive (or his estate) shall also be
entitled to a pro-rata Performance Bonus (determined based on actual performance
as of the Executive’s date of termination).


3.7. The Executive shall not be required to mitigate damages or the amount of
any payment provided to him under this Agreement by seeking other employment or
otherwise.


4. Incapacity; Death.


4.1. If, during the period of employment hereunder, the Board reasonably
determines that the Executive has failed for a period of 120 consecutive days,
or for shorter periods aggregating more than 120 days during any twelve month
period, to render the services contemplated hereunder because of illness or
other incapacity (“Incapacity”), then the Corporation, at its option, may
terminate the term of employment hereunder, upon not less than 30 days written
notice from the Corporation to the Executive; provided, however, that no such
termination will be effective if prior to the 30th day after giving such notice,
the Executive’s illness or incapacity shall have terminated and he shall be
physically and mentally able to perform the services required hereunder.


4.2. In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.


4.3. The Corporation (or its designee) shall have the right to obtain for its
benefit an appropriate life insurance policy on the life of the Executive,
naming the Corporation (or its designee) as the beneficiary. If requested by the
Corporation, the Executive agrees to cooperate with the Corporation in obtaining
such policy.


 
8

--------------------------------------------------------------------------------

 
4.4. In the event the employment of Executive is terminated by the Corporation
as the result of the death or Incapacity of the Executive, the Corporation
agrees to make a payment to the Executive (or his estate) within 15 days of such
termination in an amount equal to the Executive’s annual salary in effect as of
the date of such termination plus the Applicable Bonus, less the amount of
employer-paid disability insurance received by Executive under a disability
benefit plan maintained by the Corporation (or any of its subsidiaries). In
addition, if termination occurs as a result of Executive’s Incapacity, the
Corporation will continue to pay for a period of time equal to the remaining
Term of this Agreement the premiums on the $2,000,000 of life insurance policies
presently maintained by the Corporation on Executive’s life for the benefit of
Executive’s designated beneficiary(ies). Further, (i) for the five year period
following the Executive’s date of termination, the Corporation shall provide the
Executive (and, if applicable, his spouse and eligible dependents) health and
welfare coverage as are generally available to other senior executives of the
Corporation or its subsidiaries on the same basis and at the same cost as such
benefits are provided to such other senior executives and (ii) after such five
year period, the Executive (and, if applicable, his spouse and eligible
dependents) shall have the option to participate in health and welfare coverage
as are generally available to other senior executives of the Corporation or its
subsidiaries at the Executive’s full expense; provided, however, that the
Executive shall only be entitled to such payments and benefits as long as he is
in compliance with the provisions of Section 5 below, to the extent applicable.


4.5  If the Executive’s employment with the Corporation shall be terminated by
the Corporation due to death or Incapacity of the Executive, then, effective
upon the date of termination, all stock options and restricted stock held by or
for the Executive beneficially (in trust or otherwise) including, without
limitation, all stock options and restricted stock granted under the 2005 Stock
Plan or any similar plan, as may be established at the Corporation’s discretion,
shall vest, and in the case of stock options shall become immediately
exercisable and shall remain exercisable by the Executive or his estate for one
year following such termination.


 
9

--------------------------------------------------------------------------------

 
5. Other Activities During Employment; Non-Competition; Solicitation.


5.1. The Executive shall not, during the Term of this Agreement, undertake or
engage in other employment, occupation or business enterprise. Subject to
compliance with the provisions of this Agreement, the Executive may engage in
reasonable activities with respect to personal investments of the Executive.


5.2. During the Term of this Agreement, and for a period of one year after the
Executive leaves the employ of the Corporation, in the event that, before a
Change in Control, (a) the Corporation terminates the Executive’s employment
with the Corporation with or without Cause, (b) the Executive terminates his
employment with or without Good Reason or (c) the Term of this Agreement (as it
may have previously been extended under Section 2.3) is not extended in
accordance with Section 2.3, then:


(a) Neither the Executive nor any entity in which he may be interested as a
partner, trustee, director, officer, employee, shareholder, option holder,
lender of money, guarantor or consultant, shall be engaged directly or
indirectly in any business engaged in by the Corporation, or any subsidiary, in
any area where the Corporation, or any subsidiary, conducts such business at any
time during this Agreement; provided however, that the foregoing shall not be
deemed to prevent the Executive from investing in securities if such class of
securities in which the investment is so made is listed on a national securities
exchange or is issued by a company registered under Section 12(g) of the
Securities Exchange Act of 1934 (“Exchange Act”), so long as such investment
holdings do not, in the aggregate, constitute more than 5% of the voting stock
of any company’s securities; and


(b) The Executive shall not solicit (or assist or encourage the solicitation of)
any employee of the Corporation or any of its subsidiaries or affiliates to work
for Executive or for any business, firm, corporation or other entity in which
the Executive, directly or indirectly, in any capacity described in Section 5.2
hereof, participates or engages (or expects to participate or engage) or has (or
expects to have) a financial interest or management position.


 
10

--------------------------------------------------------------------------------

 
5.3. The Executive shall not at any time during this Agreement or after the
termination hereof directly or indirectly divulge, furnish, use, publish or make
accessible to any person or entity any Confidential Information other than in
the performance of his duties hereunder. Notwithstanding the foregoing, the
Executive shall be authorized to disclose confidential information (a) as may be
required by law or legal process after providing the Corporation with prior
written notice and an opportunity to respond to such disclosure (unless such
notice is prohibited by law), (b) in any criminal proceeding against him after
providing the Corporation with prior written notice and an opportunity to seek
protection for such confidential information and (c) with the prior written
consent of the Corporation. Any records of Confidential Information prepared by
the Executive or which come into Executive’s possession during this Agreement
(including, but not limited to, electronic data or information) are and remain
the property of the Corporation and upon termination of Executive’s employment
all such records and copies thereof shall be either left with or returned to the
Corporation.


5.4. The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by him as a consequence of or
through his employment by the Corporation, not generally known in the relevant
trade or industry, about the Corporation’s or any of its subsidiaries’ or
affiliates’ business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, finances, accounting, methods, processes, business plans, broker
or correspondent lists and records and potential broker or correspondent lists
and records.


5.5 Upon Executive’s termination of employment for any reason, the Executive
shall promptly surrender and deliver to the Corporation all property of the
Company and all documents, correspondence and any other information, of any type
whatsoever, from the Corporation or any of its agents, servants, employees,
suppliers, and existing or potential customers, that came into the Executive’s
possession by any means whatsoever, during the course of the Executive’s
employment.


 
11

--------------------------------------------------------------------------------

 
6. Change in Control.


6.1. For purposes hereof, a “Change in Control” shall be deemed to have occurred
if (a) during any period of 12 months, individuals who at the beginning of such
period constitute the Board of Directors of the Corporation cease for any reason
to constitute a majority thereof unless the election, or the nomination for the
election by the Corporation’s stockholders of each new director was approved by
a vote of at least a majority of the directors then still in office who were
directors at the beginning of the period, (b) a person or group of persons
acting in concert (as defined in Section 13 (a) of the Exchange Act), other than
one or more members of the Miller Family (hereinafter defined), acquires
beneficial ownership, within the meaning of Rule 13 (d) (3) of the Rules and
Regulations of the United States Securities and Exchange Commission promulgated
pursuant to the Exchange Act, of a number of voting shares of the Corporation
which constitutes 50% or more of the Corporation’s outstanding voting shares,
(c) the Corporation is merged, consolidated or reorganized into or with another
corporation or another legal entity and, as a result of such merger,
consolidation or reorganization, less than 50% of the combined voting power of
the then-outstanding securities of such corporation or entity immediately after
such transaction is held in the aggregate by the holders of the combined voting
power of the securities of the Corporation entitled to vote generally in the
election of directors of the Corporation immediately prior to such transaction,
or (d) the Corporation undergoes a liquidation or dissolution or, in one or more
transactions occurring within a consecutive 12-month period, sells all or
substantially all of the assets of the Corporation.


      For purposes of this Agreement, the term “Miller Family” shall mean Hugh
Miller, Marc E. Miller, Sidney Miller and Lee Miller, any of their respective
spouses or lineal descendants, or any trust the beneficial interests of which
are held by such persons.


 
12

--------------------------------------------------------------------------------

 
6.2. If, on or after a Change in Control, as defined under Section 6, the
Executive’s employment with the Corporation is terminated by the Corporation
without Cause, or the Executive terminates his employment with the Corporation
for Good Reason (as defined in Section 2.6), in each case within a 24 month
period following a Change in Control (each a “Change in Control Termination”),
the Executive shall be entitled to the following severance compensation and
benefits in lieu of any payments which would otherwise be payable under Section
2.5:


(a) within 15 days of the date of the Change in Control Termination (the “Change
in Control Termination Date”), the Corporation shall pay the Executive all
amounts of earned or accrued compensation through the Executive’s termination
date, including reasonable business expenses;


(b) within 15 days of the Change in Control Termination Date, the Corporation
shall pay the Executive as severance and in lieu of any further compensation for
periods subsequent to the Change in Control Termination Date an amount equal to
the product of (1) 3, multiplied by (2) the sum of the Executive’s annual salary
at the rate in effect as of the termination plus the Applicable Bonus; and


(c) the Corporation shall continue on behalf of the Executive and his dependents
and beneficiaries the life insurance, disability, medical, dental, prescription
drug and hospitalization coverages and benefits provided to the Executive
immediately prior to the Change in Control Termination Date or, if greater, the
coverages and benefits generally provided at any time thereafter by the
Corporation to its senior officers for the remaining Term of this Agreement
following the Change in Control Termination Date. Health benefits otherwise
receivable by the Executive pursuant to this Section 6.2 shall be reduced to the
extent comparable benefits are actually available to the Executive during such
period from a subsequent employer.


6.3. Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking employment or otherwise.


 
13

--------------------------------------------------------------------------------

 
6.4. Upon the occurrence of a Change in Control, all stock options and
restricted stock held by or for the Executive beneficially (in trust or
otherwise), including without limitation, all stock options and restricted stock
granted under the 2005 Stock Plan or any similar plan, as may be established at
the Corporation’s discretion, shall vest, and in the case of stock options shall
become immediately exercisable on the date of the Change in Control and shall
remain exercisable by the Executive until the termination date stated in the
related stock option certificates.


6.5. In the event that any payment or benefit received or to be received by the
Executive in connection with a Change in Control of the Corporation or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Corporation, any
person whose actions result in a Change in Control or any person affiliated with
the corporation or such person) (collectively the “Total Payments”) would not be
deductible (in whole or in part) as a result of Section 280G of the Code, by the
Corporation, an affiliate or other person making such payment or providing such
benefit, the payments or benefits shall be so reduced until no portion of the
Total Payments is not deductible. The Executive shall be entitled to elect which
payments or benefits shall be so reduced. For purposes of this limitation, (1)
no portion of the Total Payments, the receipt or enjoyment of which the
Executive shall have effectively waived in writing prior to the date of payment
shall be taken into account, (2) no portion of the Total Payments shall be taken
into account which in the opinion of tax counsel selected by the Corporation and
acceptable to the Executive does not constitute a “parachute payment” within the
meaning of Section 280G (b) (2) of the Code (and the regulations thereunder),
and (3) the value of any noncash benefit or deferred payment or benefit included
in the Total Payments shall be determined by the Corporation’s independent
auditors in accordance with the principles of Sections 280(d) (3) and (4) of the
Code (and the regulations thereunder).


7. Payment. Notwithstanding anything in this Agreement to the contrary, if at
the time any severance payments are due and payable under this Agreement the
Executive is a “specified employee” (as such term is defined in Section 409A of
the Code, and the regulations thereunder (“Section 409A”)) and the Corporation
reasonably determines that the payment is not exempt from Section 409A, payment
of such severance (plus interest at the Corporation’s then applicable short term
borrowing rate) shall be made on the first day following the sixth month
anniversary of the Executive’s “separation from service” (as defined in Section
409A) with the Corporation (or such other time as specified by Section 409A).


 
14

--------------------------------------------------------------------------------

 
8. Assignment. The Corporation shall require any successor or assign to all or
substantially all the assets of the Corporation (whether by merger or by
acquisition of stock, assets or otherwise) prior to consummation of any
transaction therewith, to expressly assume and agree to perform in writing this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession or assignment had taken place.
This Agreement shall inure to the benefit of and be binding upon the
Corporation, its successors and assigns, and upon the Executive and his heirs,
executors, administrators and legal representatives. This Agreement shall not be
assignable by the Executive.


9. No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 8 hereof.


10. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.


11. Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held by a court of competent jurisdiction to
be unenforceable because it is excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.


 
15

--------------------------------------------------------------------------------

 
12. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when mailed by registered or certified
mail, addressed to the address below stated party to which notice is given, or
to such changed address as such party may have fixed by notice given as set
forth herein:


To the Corporation:


Delta Financial Corporation

1000 Woodbury Road

Suite 200

Woodbury, New York 11797

Attn: General Counsel


and


To the Executive:


 


Hugh Miller

80 Coves Run

Oyster Bay Cove, NY 11797


provided, however, that any notice of change of address shall be effective only
upon receipt.


13. Waivers. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.


14. Complete Agreement; Amendments. The foregoing is the entire agreement of the
parties with respect to the subject matter hereof and may not be amended,
supplemented, canceled or discharged except by written instrument executed by
both parties hereto.


15. Equitable Remedies. The Executive acknowledges that he has been employed for
his unique talents and that his leaving the employ of the Corporation would
seriously hamper the business of the Corporation and that the Corporation will
suffer irreparable damage if any provisions of Section 5 hereof are not
performed strictly in accordance with their terms or are otherwise breached. The
Executive hereby expressly agrees that the Corporation shall be entitled as a
matter of right to injunctive or other equitable relief, in addition to all
other remedies permitted by law, to prevent a breach or violation by the
Executive and to secure enforcement of the provisions of Section 5. Resort to
such equitable relief, however, shall not constitute a waiver or any other
rights or remedies, which the Corporation may have.


 
16

--------------------------------------------------------------------------------

 
16. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.


17. Tax Withholding. The Corporation may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as the
Corporation shall determine are required to be withheld pursuant to any
applicable law or regulation.


18. Section 409A. It is the Corporation’s and the Executive’s intention that any
compensation under this Agreement avoid additional tax under Section 409A to the
extent applicable. If either party believes, at any time, that any compensation
or benefits provided for under this Agreement is subject to but does not comply
with Section 409A, it will promptly advise the other party and both parties will
negotiate reasonably and in good faith to amend the terms of this Agreement such
that it does comply (or is exempt from) Section 409A and that amendment will
have the most limited possible economic effect on the Executive and the
Corporation.


19. Survival. The provisions of Sections 2.5, 3.2, 4.4 and 5 and any other
provisions of this Agreement that by their meaning are intended to survive shall
survive termination of this Agreement or termination of the employment of the
Executive for any reason.


[Signature Page Immediately Follows]

 
 
17

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as the date first above written.


            DELTA FINANCIAL CORPORATION
            By: /s/ RICHARD BLASS  
            Name: Richard Blass
            Title: Executive Vice President




            /s/ HUGH MILLER   
            HUGH MILLER
 
 
 
 
 
18

--------------------------------------------------------------------------------

 

